DETAILED ACTION
The amendment filed on 10/06/2022 has been entered and fully considered. Claims 1-25 are pending, of which claim 23 is amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cymer et al. (Bioanalysis, 2017, IDS) (Cymer) in view of Stoll et al. (Analytical Chemistry, 2018, IDS) (Stoll).
Regarding claim 1-2 and 23, Cymer teaches method for assessing binding affinity of an antibody variant to the neonatal Fe receptor (FcRn), or a fragment thereof, using a liquid chromatography system (abstract), the method comprising:
a) contacting a first sample comprising antibody variants to an affinity chromatography stationary phase at an acidic pH (e.g. pH 5.3), wherein the affinity chromatography stationary phase comprises immobilized FcRn or a fragment thereof, to thereby bind the antibody variants to the stationary phase (Fig. 1, page 1307, par 1, page 1311, par 2);
b) eluting the first sample from the affinity chromatography stationary phase using a positive pH gradient, to obtain an eluted sample (Fig. 1, page 1307, par 1);
wherein antibody variants that elute ahead of a control sample are identified as having weaker binding affinity to FcRn than the control sample (Fig. 1, page 1307, par 3; page 1306, par 1).
Cymer also envisages e) analyzing the eluted sample using mass spectrometry (MS) (page 1315, par 4).
	Cymer is silent on c) contacting the eluted sample to a reverse phase chromatography stationary phase; and d) eluting the reverse phase chromatography in a mobile phase to obtain a second eluted sample.
The underlying objective technical problem can be seen as providing one more dimensional separation to the eluted sample. In the analogous art of antibody analysis, Stoll teaches c) contacting the eluted sample to a reverse phase chromatography stationary phase (Fig. 1, page 5925, par 5); d) eluting the reverse phase chromatography in a mobile phase to obtain a second eluted sample (Fig. 1, page 5925, par 5); and e) analyzing the second eluted sample using mass spectrometry (MS) (page 5925, par 1). Stoll teaches that “We believe that the HILIC × RP-MS methods described here constitute a powerful addition to the rapidly developing toolkit for analysis of therapeutic antibodies based on multidimensional separations coupled with high resolution mass spectrometric detection” (5928, par 2). It would have been obvious to one of ordinary skill in the art to modify Cymer and incorporate c) contacting the eluted sample to a reverse phase chromatography stationary phase (Fig. 1, page 5925, par 5); d) eluting the reverse phase chromatography in a mobile phase to obtain a second eluted sample (Fig. 1, par 5); and e) analyzing the second eluted sample using mass spectrometry (MS) as suggested by Stoll, in order to provide multidimensional separations coupled with high resolution mass spectrometric detection.
Stoll teaches that two-dimensional chromatography and with the reverse-phase as the second column can further separate the eluted analytes from the first column (Fig. 1, page 5925, par 5), which increases the resolution of the following MS analysis (page 5928, par 2). At time before the filing, it would have been obvious to one of ordinary skill in the art to add a second dimensional reverse column in Cymer’s method, in order to increase the resolution of the analysis.
Regarding claim 3, Cymer teaches that wherein the acidic pH is a pH of about 6.0 or less (e.g. 5.3) (page 1311, par 2).
Regarding claim 4, Cymer teaches that wherein the positive pH gradient comprises an increase in pH from about pH 6.0 (e.g. 5.3) to about pH 8.8 (e.g. 9.0) (Table 1, page 1311, par 2).
Regarding claim 5, Cymer teaches that wherein the sample is contacted to the affinity chromatography stationary phase in the presence of one or more buffer solutions (Table 1, page 1307, par 1).
Regarding claim 6, Cymer teaches that wherein the one or more buffer solutions comprise 80% of a first buffer solution comprising 20 mM MES/HCl, pH 5.5, 140 mM NaCl and 20% of a second buffer solution comprising 20 mM Tris/HCl, 140mM NaCl, pH 8.8 at pH 6.0 (page 1306, par 2).
Regarding claim 7, Cymer teaches that wherein the pH gradient is generated using one or more buffer solutions (Table 1, page 1307, par 1).
Regarding claim 8, Cymer teaches that wherein a first buffer solution comprises 20 mM MES/HCl, pH 5.5, 140 mM NaCl and a second buffer solution comprises 20mM Tris/HCl, pH 8.8, 140 mM NaCl (page 1306, par 2).
Regarding claim 9, Cymer teaches that wherein the second buffer solution is increased from 0% to 100% to create the pH gradient (Table 1). It would have been obvious to one of ordinary skill in the art to optimize the pH of the starting condition by routine experimentation.
Regarding claim 10, Cymer teaches that wherein the pH gradient is a linear gradient (Fig. 1).
Regarding claim 11, the pH gradient being a step gradient would have been an obvious alternative to one of ordinary skill in the art.
Regarding claim 12, Cymer teaches that wherein the pH gradient mimics the physiological FcRn-IgG binding and dissociation process (page 1305, par 1).
Regarding claim 13, Cymer teaches that wherein the flow rate of the affinity chromatography is about 1 mL/min (Table 1, page 1307, par 1). It would have been obvious to one of ordinary skill in the art to optimize the flow rate by routine experimentation.
Regarding claim 14, Stoll teaches that wherein the flow rate of the reverse phase chromatography is about 1 mL/min page 5925, par 0). It would have been obvious to one of ordinary skill in the art to optimize the flow rate by routine experimentation.
Regarding claim 15, Stoll teaches that wherein eluted sample is contacted to the reverse phase chromatography stationary phase in the presence of 0.1 % formic acid in water (98%) and 0.1 % formic acid in acetonitrile (2 %) (page 5925, par 0). It would have been obvious to one of ordinary skill in the art to optimize the mixing ratio of the two buffers by routine experimentation
Regarding claim 16, Stoll teaches that wherein the reverse phase chromatography uses a mobile phase comprising acetonitrile (page 5925, par 0).
Regarding claim 17, Stoll teaches that wherein the mobile phase comprises 0.1 % formic acid in acetonitrile and 0.1 % formic acid in water (page 5925, par 0).
Regarding claim 18, Stoll teaches that wherein the eluting from the reverse phase chromatography results in desalting (inherently) and/or the further separation of the antibody variants (Fig. 1, page 5925, par 4).
Regarding claim 19, Stoll teaches that wherein the antibody is of an IgG1, IgG2, or IgG4 isotype (page 1306, par 1).
Regarding claim 20, Cymer teaches that wherein the antibody can be an antibody of different IgG isotypes (page 1306, par 1). 
Stoll teaches that wherein the antibody is a bispecific antibody of an IgG4 isotype (Fig. 4).
Regarding claim 21, Stoll teaches that wherein the antibody variant contains a post-translational modification (PTM) of the antibody (abstract).
Regarding claim 22, Cymer teaches that wherein the antibody variant is selected from the group consisting of an oxidized antibody (page 1307, par 3).
Stoll teaches that wherein the antibody variant is selected from the group consisting of a glycoslyated antibody (abstract).
Regarding claim 24-25, Cymer teaches that wherein the control sample comprises a wild-type antibody or an antibody that does not contain the same variant as the variant antibody being tested (page 1307, par 3).

Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Stoll fails to make up for Cymer’s deficiency in failing to teach the use of a reverse phase chromatography in a mobile phase to obtain a second eluted sample. First, Applicant points out that the current claims are directed to methods for evaluating FcRn-IgG binding. Stoll discloses a method utilizing a hydrophilic interaction column (Acquity UPLC Glycoprotein Amide column) followed by a reverse phase column (PLRP-S column). (See Stoll, Experimental Section). The hydrophilic interaction column also does not include an immobilized FcRn and cannot assess the binding affinity of an antibody to FcRn. Further, the combination of the hydrophilic interaction column and reverse phase column cannot assess the binding affinity of an antibody to FcRn. Stoll fails to cure the deficiencies of Cymer, and therefore none of the cited references, alone or in any combination, teach or suggest each and every element of the claimed invention.” (remark, page 9, par 2).
This argument is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Stoll is cited for using two-dimensional chromatography and with the reverse-phase as the second column to further separate the eluted analytes from the first column. 
Applicant argues that “Further, the cited references fail to provide the requisite motivation to one of skill in the art to combine their teachings. The claimed methods are directed to methods for simultaneously evaluating FeRn-IgG binding, while identifying critical variants, e.g., PTMs, on the separated antibodies that can influence FcRn binding using an online two dimension liquid chromatography system. Cymer evaluates antibody binding by FcRn affinity chromatography. (See Cymer, Materials and Methods). Stoll discloses methods of profiling antibodies with hydrophilic interaction chromatography and reverse phase chromatography, neither of which can assess binding affinity of an antibody to FcRn. Because the purpose of Cymer is to evaluate the FcRn affinity of IgG variants, one skilled in the art at the time of filing would not have been motivated to combine the teachings of Cymer with Stoll, which is unrelated and focused on antibody purification and profiling antibodies without assessing FcRn affinity. Therefore, one skilled in the art at the time of filing would not have been motivated to combine Cymer with Stoll to arrive at the claimed methods because Stoll does not relate to methods for assessing binding affinity of an antibody variant to the neonatal Fc receptor (FcRn), or a fragment thereof. Moreover, none of these references teach methods or systems for simultaneously isolating and analyzing antibody variants and assessing their binding affinity to FcRn.” (remark, page 9-10).
This argument is not persuasive. Stoll teaches that two-dimensional chromatography and with the reverse-phase as the second column can further separate the eluted analytes from the first column (Fig. 1, page 5925, par 5), which increases the resolution of the following MS analysis (page 5928, par 2). At time before the filing, it would have been obvious to one of ordinary skill in the art to add a second dimensional reverse column in Cymer’s method, in order to increase the resolution of the analysis.
Applicant argues that “The non-obviousness of the present invention is further evidenced by the unexpected and improved properties associated with the claimed invention. In particular, as taught in the specification, the claimed methods are able to simultaneously evaluate antibodies for FeRn-IgG affinity, while identifying critical variants, e.g., post transcription modifications (PTMs), on the separated antibody variants. Figure 6 shows antibody variants separated based on affinity to FeRn and further separated by a second dimension chromatography (reverse phase). (See Example 2). The claimed method was applied to three variants of an antibody, including, a fully oxidized antibody, a deaminated antibody, and a native control, and the variants were successfully isolated, analyzed for PTMs, and assessed for binding affinity to FeRn. Further, the second dimension chromatography improves the separation of the antibody variants by further fractionation, desalting, and further separation of the antibody variants. (See Specification at page 6, lines 18-32).” (remark, page 10, par 1).
Examiner respectfully disagrees. as has been discussed above, Stoll teaches that two-dimensional chromatography and with the reverse-phase as the second column can further separate the eluted analytes from the first column (Fig. 1, page 5925, par 5), which increases the resolution of the following MS analysis (page 5928, par 2). Thus, the improved separation of the antibody variants by the second dimensional reverse phase column is not unexpected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797